internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-104570-99 cc dom it a b7 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer taxpayer - fsc commonwealth city state a b business d f h raw materials district_director tam-104570-99 y z category sub-category detailed category production produce finished unit date date year year year period issues whether the accounting_method change consent letter granted taxpayer permission to compute taxpayer - fsc’s commission using the joint cost accounting_method described therein or whether the no opinion clause in the consent letter delegated authority to the district_director to determine the appropriateness of the described joint cost accounting_method for computing the amount allowable as a foreign_sales_corporation fsc commission district_director tam-104570-99 whether taxpayer’s method of allocating joint production_costs to categorys satisfies the requirements of sec_1_471-7 of the income_tax regulations or whether taxpayer’s joint production_costs must be further allocated among detailed categorys to satisfy the requirement of sec_1_471-7 that the joint cost allocation bear a reasonable relation to the selling values of the different kinds sizes or grades of product whether sec_1_471-7 requires that taxpayer divide its export products and similar domestic products into separate categories because the disparate selling prices commanded by export and domestic products result from differences in their size kind or grade whether sec_1 a -1t c iii of the temporary regulations imposes an additional standard for the allocation of production_costs if so whether taxpayer’s allocation method satisfies that standard whether the accounting_method change consent letter may be retroactively modified or revoked if it is determined that taxpayer’s method of allocating joint production_costs does not satisfy the requirements of sec_1_471-7 or sec_1 a -1t c iii conclusions the accounting_method change consent letter granted taxpayer permission to allocate production_costs and consequently to determine the amount allowable as a fsc commission using the joint cost accounting_method described therein the no opinion sentence in the consent letter did not authorize the district_director to determine the appropriateness of the proposed joint cost accounting_method taxpayer’s method of allocating joint production_costs to categorys does not satisfy the clear_reflection_of_income standard of sec_1_471-7 because it does not further allocate the costs of a category among the joint products produced from that category however taxpayer is not required to allocate joint production_costs among detailed categorys unless those detailed categorys are produced from a single category or sub- category as a result of a joint production process our resolution of issue and issue obviates the need to resolve this issue for purposes of computing the combined taxable_income of taxpayer and taxpayer - fsc on export sales the method_of_accounting used by taxpayer to determine cost_of_goods_sold constitutes a method_of_accounting of the fsc within the meaning of sec_1 a -1t c iii b and is therefore subject_to the clear_reflection_of_income standard in sec_446 as well as the sec_1 a -1t c iii b prohibition against material distortion of the income of the fsc and the related_supplier thus the related supplier’s method_of_accounting must clearly reflect the income of both the district_director tam-104570-99 related_supplier and the fsc from export transactions in other words the related supplier’s method_of_accounting must accurately measure the profit on export transactions by matching the revenue from such transactions against the related costs taxpayer’s method_of_accounting in this case fails to clearly reflect the income from export transactions because taxpayer’s method of allocating joint production_costs does not satisfy the requirements of sec_1_471-7 and sec_1 a -1t c iii the consent letter granting taxpayer permission to use its joint cost accounting_method is revoked however taxpayer is entitled to relief under sec_7805 because it disclosed all material facts in its form_3115 application_for change in accounting_method facts taxpayer a commonwealth corporation headquartered in city state produces a and b products and related products from ds and fs taxpayer’s products are sold to retailers and wholesalers sales to foreign customers are handled by a wholly-owned foreign_subsidiary taxpayer - fsc that qualifies as a foreign_sales_corporation fsc under sec_922 of the internal_revenue_code taxpayer - fsc earns a commission on the sale of taxpayer’s products pursuant to sec_921 a portion of a fsc’s income is not subject_to federal income_taxation the regulations under sec_923 provide detailed rules for determining the amount allowable as a fsc commission the amount allowable as a fsc commission under the regulations is determined in part by reference to the related supplier’s here taxpayer’s inventory cost accounting_method taxpayer purchases whole ds and fs and produces them as the ds and fs move through the plant pieces are removed for further processing using joint production processe sec_1 and or separate production processes the standard industry classification of the basic parts of the d and f is the category a d has categorys and an f has categorys but taxpayer may produce hundreds of saleable products from a single d or f to produce a saleable product taxpayer uses joint production processes to split the ds or fs into categorys the merchandise in some categorys is further processed using a joint production process into sub-categorys but the merchandise in other 1this technical_advice_memorandum tam uses the term joint production process to describe a single process that yields multiple products simultaneously 2this tam uses the term separate production process to describe a process that is not a joint production process district_director tam-104570-99 categorys is processed into detailed categorys using separate production processes finally the merchandise that is included in a sub-category is either processed into detailed categorys using exclusively separate production processes or further separated using a joint production process and finished according to specifications for a particular detailed category in other words a detailed category is a product that is removed from a particular category or sub-category and subjected to further joint or separate production processes thus the merchandise in two detailed categorys may have been identical immediately after the last joint production process and differ only as a result of the separate production processes applied after the last joint production process taxpayer purchases a whole d or f for a single price and sells the parts separately there is no way to determine how much of the purchase_price of the whole d or f is attributable to any one of the final products sold to customers thus to determine the amount of profit from the sale of a particular final product taxpayer must allocate the single price in some fashion amongst the various parts prior to year taxpayer’s method of determining the cost of inventory did not ascertain a unit cost of the various products produced during the year taxpayer’s method only determined the total cost of the goods on hand at year-end and the remainder of the production_costs were treated as cost_of_goods_sold since taxpayer’s inventory costing method did not assign a unit cost to the various products produced and sold during the year taxpayer had difficulty determining the cost of export products sold during the year for purposes of computing the amount of allowable fsc commission taxpayer calculated combined taxable_income for purposes of computing the allowable fsc commission by reference to weekly export profit and loss statements prepared for internal management purposes these weekly reports assigned a cost to the export sales equal to the current domestic market price of the product plus incremental production and selling costs associated with export transactions the computation of the fsc commission was raised as an issue by the international examiner i e examining taxpayer’s year and year tax returns the i e argued that the taxpayer should use a joint cost accounting_method to assign production_costs to its products taxpayer and the i e agreed to a settlement of the issue for year and year the parties also agreed that taxpayer would be allowed to request permission to change its method_of_accounting for inventories beginning with the year taxable_year taxpayer filed a form_3115 application_for change in accounting_method specifically requesting to change its method_of_accounting for inventories to a uniform joint product costing method on pages and of the memorandum filed with taxpayer’s form_3115 the proposed method_of_accounting was described as follows district_director tam-104570-99 in view of the shortcomings identified above that are present in taxpayer’s present costing method taxpayer proposes to adopt a uniform joint product costing methodology that would be applied to all of the finished products produced by taxpayer rather than the current hybrid approach under which different methods are used for d and f and under which a byproduct costing methodology is used for some products but not for the majority of taxpayer’s products in addition the proposed methodology would arrive at periodly unit costs for each category of products that is produced so that such costs may be used in determining the cost_of_goods_sold for fsc and other tax purposes under the uniform joint product costing methodology that taxpayer proposes to adopt the costs of production and purchases for each business for the last period of each taxable_year would be allocated among the products produced during the period by that business in proportion to the relative selling values of the products produced during the period the selling values of the products produced would be determined on the basis of categorys and accordingly costs would be allocated on the basis of categorys this is the standard industry classification and results in an assignment of costs to the following categories of products œ œ œ œ œ the proposed allocation procedure would result in the determination of a preliminary unit cost for each category for the production occurring during the last period of the year taxpayer would then increase this preliminary unit cost of each category by a percentage equal to the overall sec_263a absorption ratio this adjusted unit cost would be assigned to the quantity of the category remaining in ending inventory in order to determine the cost of the ending inventory the same adjusted unit cost would be assigned to the quantity of the category sold during the period to determine the amount of cost_of_goods_sold associated with sales of that category for the period the same allocation and adjustment procedure would also be followed with respect to the first h periods of the year with respect to periods other than the last period of the year this allocation and adjustment procedure would likewise result in the determination of an adjusted unit cost for each category for the production occurring during that period and this unit cost would be used to determine the portion of total cost_of_goods_sold for that period that is properly associated with sales of that category thus in the case of export sales resulting in a commission to the fsc the cost of these sales for the year would be determined by adding up the separately determined periodly costs for export sales based on the periodly quantity district_director tam-104570-99 and periodly unit costs of those sales adjusted for the sec_263a absorption ratio under the caption accounting_method change requested page of the memorandum accompanying taxpayer’s form_3115 described the proposed method as follows taxpayer respectfully requests your consent to change from its present method to the following joint product costing methodology to determine periodly unit costs for all of its products in both the a business and the b business for the taxable_year ending date for each business taxpayer would allocate the total cost of production and raw material purchases for each period during the taxable_year among the categorys produced during that period in proportion to the relative selling values of the categorys produced during that period each period’s beginning and ending inventory of raw materials would be taken into account as described earlier this allocation procedure would produce a preliminary unit cost for each category for each period during the year the preliminary unit costs for each category would be adjusted by increasing the preliminary unit costs by the absorption ratio computed in accordance with the simplified_production_method pursuant to sec_263a the ending inventory cost for the year would be determined by assigning the adjusted unit costs calculated for each category for the last period of the year to the respective quantities of each category that were present in ending inventory for that year the adjusted unit cost calculated for each category for each period would also be used to determine the portion of total cost_of_goods_sold for that period that was associated with the sales of that category for that period these adjusted unit costs for each category for each period would also be used to determine the costs associated with export sales for purposes of computing combined taxable_income of taxpayer and the fsc in order to calculate the amount of the allowable fsc commission the internal_revenue_service issued a consent letter granting taxpayer permission to change its method_of_accounting beginning with the year taxable_year the letter contained the following paragraphs this refers to a letter filed on behalf of taxpayer the taxpayer for permission to change its method of determining the cost of products in its a and b business for purposes of computing ending inventory cost_of_goods_sold and the cost of export sales for federal_income_tax purposes the change is from the taxpayer’s present method described below to the uniform joint sales realization method district_director tam-104570-99 œ œ œ œ œ under its proposed method_of_accounting the taxpayer will use a uniform joint product costing methodology for all products in both businesses under the uniform joint product costing methodology the costs of production and purchases for each business for the last period of each taxable_year will be allocated among the products produced during the period by that business in proportion to the relative selling values of the products produced during the period the selling values of the products produced will be determined on the basis of categorys and accordingly costs will be determined on the basis of categorys the proposed allocation procedure will result in the determination of a preliminary unit cost for each category for the production occurring during the last period of the year the taxpayer will then increase this preliminary unit cost of each category by a percentage equal to the overall sec_263a absorption ratio this adjusted unit cost will be assigned to the quantity of the category remaining in ending inventory in order to determine the cost of the ending inventory the same adjusted unit cost will be assigned to the quantity of the category sold during the period to determine the amount of cost_of_goods_sold associated with sales of that category for the period the taxpayer represents that the relative sales value of products that are sold both on domestic and foreign markets will be determined based on the actual volume of sales and the actual selling prices for sales in each of these markets during the particular period no opinion is expressed by this office on the appropriateness of this method as this is subject_to determination by the district_director in connection with the examination of the taxpayer’s income_tax returns œ œ œ œ œ based solely on the facts and representations set forth above permission is hereby granted the taxpayer to change its method of determining the cost of products in its a and b business for purposes of computing ending inventory cost_of_goods_sold and the cost of export sales described above to the uniform joint sales realization method beginning with the year_of_change the service is currently examining the income_tax returns filed by taxpayer and taxpayer - fsc for its year taxable_year the i e has proposed to recompute the fsc commission allowable for taxpayer - fsc taxpayer produces numerous detailed categorys from a single category according to the i e the joint cost district_director tam-104570-99 accounting_method used by taxpayer effectively produces an average per unit cost for each unit of product that falls within a single category because the physical characteristics and selling values of the products that fall within a single category vary significantly the i e believes that it is inappropriate to allocate joint production_costs on the basis of categorys the i e proposes to allocate taxpayer’s joint production_costs on the basis of detailed categorys this reallocation will increase the costs attributable to the more valuable products and according to the i e reduce the profit on sales to foreign customers since the allowable fsc commission is based on profit from export sales taxpayer - fsc’s allowable fsc commission will also be reduced law and analysis issue whether the accounting_method change consent letter granted taxpayer permission to compute taxpayer-fsc’s commission using the joint cost accounting_method described therein or whether the no opinion clause in the consent letter delegated authority to the district_director to determine the appropriateness of the described joint cost accounting_method for computing the amount allowable as a fsc commission taxpayer requested permission to change its method_of_accounting for joint production_costs in its form_3115 taxpayer indicated that it planned to use the proposed joint cost accounting_method for purposes of determining the cost of ending inventory and cost_of_goods_sold as well as the cost of export sales and the amount allowable as a fsc commission the consent letter grants taxpayer permission to use the proposed method_of_accounting to determine ending inventory cost_of_goods_sold and the cost of export sales the i e believes that the amount allowable as a fsc commission may be determined on a basis different from the method_of_accounting used by taxpayer to compute cost_of_goods_sold and ending inventory the i e argues that the consent letter did not approve taxpayer’s proposed method of allocating joint production_costs for purposes of computing the allowable fsc commission the i e believes that the no opinion clause was intended to allow the district_director to evaluate the propriety of taxpayer’s proposed method insofar as the method relates to the computation of the amount allowable as a fsc commission alternatively the i e argues that the no opinion clause was intended to allow the district_director to evaluate the propriety of taxpayer’s proposed method_of_accounting taxpayer argues that the amount allowable as a fsc commission is determined in part by reference to the related supplier’s method_of_accounting for inventory and that the service may not recompute the fsc commission based on a different allocation of joint production_costs without first changing the related supplier’s inventory district_director tam-104570-99 accounting_method taxpayer further argues that the no opinion sentence relates only to the method of determining the sales value of products that fall within a category in which products are sold both domestically and internationally we agree with taxpayer sec_925 and the regulations thereunder specify three alternative methods of determining the taxable_income of a fsc including two administrative pricing methods both fscs that resell goods acquired from related suppliers and fscs that act as an agent and receive a commission from related suppliers on the export transaction may elect the administrative pricing methods to allocate to the fsc a portion of the total_proceeds from export sales in lieu of the sales_price actually charged subject_to sec_482 rules if the fsc or another party under contract with the fsc performs certain economic processes see sec_925 under the administrative pricing method elected by taxpayer - fsc the combined taxable_income cti method the computation starts with the combined income of the related_supplier and the fsc from export transactions in the case of a commission fsc such as taxpayer - fsc the cti of the fsc and the related_supplier consists of the gross_receipts which would have been foreign_trading_gross_receipts had the sale been made directly by the fsc minus the related supplier’s and the fsc’s total costs sec_1 a -1t d iii for these purposes costs exclude the commission paid or payable to the fsc but include the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs which relate to the gross_receipts from the transaction id emphasis added see also sec_1 a -1t c i the resulting cti is then split to the fsc and to the related_supplier sec_925 see also sec_1 a -1t f example thus the fsc commission determined under the cti method is a direct function of the cost_of_goods_sold attributable to export sales as determined by the related_supplier the consent letter is a letter_ruling that granted taxpayer permission to use the proposed method_of_accounting absent a clear statement that the ruling expressed no sec_1 a -1t d iii provides the combined taxable_income of a fsc and the related_supplier from the transaction is the excess of the related supplier’s gross_receipts from the transaction which would have been foreign_trading_gross_receipts had the sale been made by the fsc directly over the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s non-inventoriable costs citation omitted which relate to the gross_receipts from the transaction t he full costing combined taxable_income of the fsc and its related_supplier is the excess of the foreign_trading_gross_receipts of the fsc over the total costs of the fsc and the related_supplier including the related supplier’s cost_of_goods_sold and the fsc’s noninventoriable costs sec_1 a -1t c i emphasis added district_director tam-104570-99 opinion on the propriety of the joint cost accounting_method we cannot conclude that the ruling merely granted taxpayer bare consent to change its method_of_accounting the no opinion sentence refers only to the immediately preceding sentence which addresses the method of determining the relative sales value of products that fall within a category and are sold both domestically and internationally the no opinion sentence did not give the district_director authority to unilaterally disallow taxpayer’s use of the proposed method_of_accounting or to require taxpayer to allocate joint production_costs based on more detailed categories hence the i e may not unilaterally change taxpayer’s computation of the allowable fsc commission based on the no opinion sentence issue whether taxpayer’s method of allocating joint production_costs to categorys satisfies the requirements of sec_1_471-7 or whether taxpayers joint production_costs must be further allocated among detailed categorys to satisfy the requirement of sec_1_471-7 that the joint cost allocation bear a reasonable relation to the selling values of the different kinds sizes or grades of product sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the commissioner does clearly reflect income sec_263a provides that in the case of tangible_personal_property that is inventory in the hands of the taxpayer all of the direct and indirect_costs of producing such property shall be included in inventory costs the term produce includes construct build install manufacture develop or improve sec_263a sec_471 provides that whenever in the opinion of the commissioner the use of inventories is necessary in order to clearly determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the commissioner may prescribe as conforming as nearly as may be to the best practice in the trade_or_business and as most clearly reflecting income sec_1_471-7 provides that a taxpayer engaged in mining or manufacturing who by a single process or uniform series of processes derives a product of two or more kinds sizes or grades the unit cost of which is substantially alike and who in conformity to a recognized trade practice allocates an amount of cost to each kind size or grade of product which in the aggregate will absorb the total cost of production may with the consent of the commissioner use such allocated cost as a basis for pricing district_director tam-104570-99 inventories provided such allocation bears a reasonable relation to the respective selling values of the different kinds sizes or grades of product miners and manufacturers customarily use a joint cost accounting_method when no individual product can be produced by a production process without the appearance of other products for example the copper mining process yields copper silver lead and other metals the copper miner cannot extract the copper without also extracting the other metals the products yielded from a joint production process are called joint products joint production_costs are the costs of a single process that yields multiple products simultaneously horngren et al cost accounting a managerial emphasis p 10th ed prentice hall the splitoff point is the juncture in a joint production process where one or more products become separately identifiable id the joint cost accounting_method described in sec_1_471-7 is based on the notion that income will be clearly reflected where the costs attributable to a joint production process are allocated to the resulting products on the basis of their ability to generate sales proceeds because the more valuable products sell for more they are assigned a larger portion of the joint production_costs this allocation process is intended to produce reasonably similar profit margins on all categories of joint products however even when a joint cost accounting_method produces identical profit margins for each category the method will not necessarily produce the same amount of profit or profit margin on each unit of product in a joint product category because joint cost accounting methods have an averaging affect on the cost of the specific units within a single category the total joint production_costs assigned to a joint product category are allocated equally among the units of product in that category thus different sales of a product in the joint product category may produce a different amount of profit because the sales_price on individual sales may vary but the cost of each unit is identical so 5see generally horngren et al cost accounting a managerial emphasis p 10th ed prentice hall the authors describe several methods of allocating joint production_costs based upon the sales value of products produced in a joint production process only one of those methods the constant gross-margin percentage net realizable value method necessarily produces equal profit margins for each joint product category but only if the producer has no beginning_inventory and the author describes that method as a combination joint-cost and profit-allocation method the sales value at splitoff method will produce equal profit margins for each joint product category if the producer has no beginning_inventory and the products are sold at the splitoff point 6to illustrate assume a miner produces mineral and mineral as a result of its mining process at the end of the period miner has produced units of mineral and units of mineral for a total cost of dollar_figure miner sold units of mineral for district_director tam-104570-99 long as this disparity in profit on individual sales results from different terms of sale that are not influenced by differences in physical characteristics of the product being sold it is an acceptable effect of a joint cost accounting_method products produced by a joint production process are not always sold at the splitoff point products yielded at the splitoff point may need further processing before reaching a saleable state to the extent that such further processing does not yield joint products production_costs incurred after the splitoff point are generally assigned to particular products using a specific tracing burden rate or standard_cost_method to the extent that such further processing yields joint products a joint cost accounting_method is necessary to allocate the joint costs among those products taxpayer and the i e agree that taxpayer should use a joint cost accounting_method to account for the products that taxpayer produces the disagreement centers on the products to which joint production_costs should be allocated the service granted taxpayer permission to allocate joint production_costs based on categorys but many of the categorys are subject_to further production processes and yield sub- categorys some of which in turn are subject_to further production into detailed categorys the i e objects to the joint cost allocation at the category production level because it results in an average unit price for all detailed categorys produced from a single category the problem can be illustrated with an example assume that a producer purchases a raw material for dollar_figure that a joint production process applied to that raw dollar_figure and units of mineral for dollar_figure to customer and units of mineral for dollar_figure to customer the sales value of mineral is dollar_figure5 unit dollar_figure dollar_figure units and the sales value of mineral is dollar_figure unit dollar_figure units miner must allocate the dollar_figure of cost between mineral and mineral based on the relative sales value of the total production thus mineral is allocated dollar_figure units dollar_figure5 units dollar_figure5 units dollar_figure dollar_figure and mineral is allocated dollar_figure units dollar_figure units dollar_figure5 units dollar_figure dollar_figure the unit cost of mineral is dollar_figure35 unit dollar_figure units and the unit cost of mineral is dollar_figure3 unit dollar_figure units the overall profit margin on both mineral and mineral wa sec_29 dollar_figure profit dollar_figure sales and dollar_figure profit dollar_figure sales however the sales of mineral to customer produced a profit margin of dollar_figure profit dollar_figure sales and the sales of mineral to customer produced a profit margin of dollar_figure profit dollar_figure sales the sales of the remaining units of mineral may produce a different profit margin depending upon the price at which they are sold 7see generally horngren et al cost accounting a managerial emphasis p et seq 10th ed prentice hall district_director tam-104570-99 material yield sec_50 units of category and big_number units of category and that category consists of units of detailed category a and units of detailed category b assume further that the selling_price of category merchandise is dollar_figure unit the selling_price of detailed category a merchandise is dollar_figure unit and the selling_price of detailed category b merchandise is dollar_figure unit finally for purposes of this example assume that there are physical differences between the merchandise in category and category and between the merchandise in detailed category a and detailed category b and that the only joint production cost to be allocated is the cost of the raw material if raw material_costs are allocated at the category production level the taxpayer would allocate dollar_figure to category dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure and dollar_figure to category dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure the profit margin on category merchandise i sec_77 dollar_figure dollar_figure and the overall profit margin on category merchandise i sec_77 dollar_figure dollar_figure however each unit of category merchandise would be allocated a cost of dollar_figure9 and sales of detailed category a merchandise would yield a profit of dollar_figure1 unit dollar_figure sales value - dollar_figure9 cost and sales of detailed category b merchandise would yield a profit of dollar_figure1 unit dollar_figure sales value - dollar_figure9 cost thus the profit margin on detailed category a merchandise i sec_41 dollar_figure1 profit dollar_figure sales value and the profit margin on detailed category b merchandise is dollar_figure13 profit dollar_figure sales value if on the other hand the producer allocates joint production_costs at the detailed category level the taxpayer would allocate dollar_figure to category dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure dollar_figure to detailed category a dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure and dollar_figure to detailed category b dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure unit units dollar_figure the profit margin on category merchandise i sec_77 dollar_figure profit dollar_figure sales value the profit margin on detailed category a merchandise i sec_77 dollar_figure profit dollar_figure sales value and the profit margin on detailed category b merchandise i sec_77 dollar_figure profit dollar_figure sales value sec_1_471-7 permits a taxpayer to use a joint cost accounting_method that allocates joint production_costs among the different kinds sizes or grades of product the unit cost of which is substantially alike resulting from a single production process or uniform series of production processes provided such allocation bears a reasonable 8category is considered a detailed category under this allocation methodology district_director tam-104570-99 relation to the respective selling values of the different kinds sizes or grades of product the objective of this joint cost accounting_method is to allocate production_costs to the various kinds sizes and grades of products produced based on the relative selling values of each kind size and grade to the extent a joint product category contains products with different physical characteristics and selling values the objective of this joint cost accounting will be frustrated thus the i e believes that the unit cost of which is substantially alike implies that the products within a joint product category have substantially_similar physical characteristics and selling values the i e argues that when products are produced through a series of processes all of which are joint production processes a taxpayer must allocate joint production_costs to the products produced at the final splitoff point rather than some intermediate splitoff point otherwise the averaging affect of the joint cost accounting_method will assign an incorrect unit cost to the various kinds sizes and grades of products that are sold to customers taxpayer points out that in order to change a taxpayer’s method_of_accounting under sec_446 the service must demonstrate that the taxpayer’s method does not clearly reflect income 153_f3d_660 8th cir 104_tc_367 taxpayer argues that the standard for evaluating whether an inventory_accounting method clearly reflects income is whether the method determines the taxpayer’s overall cost_of_goods_sold and ending inventory for the taxable_year with reasonable accuracy taxpayer further argues that any collateral effects of the method_of_accounting specifically the effect of the method on the cost of export sales and the amount allowable as a fsc commission are not properly considered in the clear_reflection_of_income evaluation because taxpayer’s ending inventory is de_minimis taxpayer argues that any change to its joint cost accounting_method will not materially change its total cost_of_goods_sold or ending inventory for the taxable_year therefore taxpayer argues that its method_of_accounting clearly reflects income prior to year taxpayer’s method_of_accounting merely valued ending inventory and assigned the remainder of its production_costs to cost_of_goods_sold taxpayer filed a form_3115 in year because its method_of_accounting for inventory failed to assign a unit cost to each item of inventory that it produced yet taxpayer argues here that it is unnecessary for an inventory cost accounting_method to accurately assign costs to each unit of inventory under taxpayer’s theory it could choose any one of the separation points in a series of joint production processes as the joint cost allocation point and satisfy the clear_reflection_of_income requirements of the code and regulations as long as it had little or no ending inventory at the conference of right taxpayer’s representatives stated that the clear_reflection_of_income standard would be satisfied even where a taxpayer assigned all of its production_costs to one product and none of its production_costs to other products if the taxpayer had little or no ending inventory we disagree district_director tam-104570-99 in order to clearly reflect income from the sale of products produced in a joint production process a taxpayer must use a cost accounting_method that accurately allocates joint production_costs to the joint products a cost accounting_method is intended to accurately assign costs to property produced_by_the_taxpayer see generally sec_263a sec_1_471-3 sec_1_471-7 sec_1_471-11 sec_263a requires that all direct and indirect production_costs be allocated to property produced_by_the_taxpayer that is properly included in inventory sec_1_263a-1 specifies that sec_263a costs allocated to production activities must be allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_471-7 permits a taxpayer to allocate joint production_costs on the basis of the relative sales value of the joint products together these provisions require taxpayers to accurately allocate production_costs to the different products produced in a joint production process a taxpayer may not allocate joint production_costs at an intermediate splitoff point when the articles produced at that point are further separated in a joint production process and the resulting products have different physical characteristics and selling values in the instant case taxpayer’s method of allocating joint production_costs does not clearly reflect income because it fails to accurately assign the production_costs to the joint products produced by taxpayer taxpayer must further allocate costs assigned to a category among the joint products if any that are produced from that category using a joint cost accounting_method in order to clearly reflect income issue whether sec_1_471-7 requires that taxpayer divide its export products and similar domestic products into separate categories because the disparate selling prices commanded by export and domestic products result from differences in their size kind or grade because the accounting_method change proposed by the i e primarily affects the amount of the allowable fsc commission the i e ’s arguments focus on the differences of products sold in foreign markets according to the i e a more accurate joint cost accounting_method will result in more costs being allocated to the products sold in foreign markets because those products are generally the more valuable of the products produced by taxpayer from a given category although the more valuable products are also sold domestically the lower value products produced from a given category are sold almost exclusively in the domestic market the i e focuses on the fact that foreign customers are often willing to pay more for a given detailed category 9here the term joint product is used generically to describe products produced from a single process or uniform series of processes that have different physical characteristics and selling values the joint products produced by taxpayer from a particular category may be sub-categorys detailed categorys or groups of detailed categorys district_director tam-104570-99 than domestic customers the i e argues that the products are modified to suit the particular requirements of foreign customers and these modifications require that they be placed in a separate joint product category because they are different by kind size or grade taxpayer does not dispute the fact that the sub-categorys or detailed categorys produced from a given category may vary substantially in physical characteristics as well as sales value however taxpayer disputes the i e ’s assertion that detailed categorys are modified for customers in foreign markets so that the product included in a particular detailed category can be further segregated between foreign and domestic sales according to taxpayer the products within a particular detailed category sold in foreign markets are identical to those sold in domestic markets but that the foreign customers are simply willing to pay more for those products however taxpayer produces some detailed categorys that are sold exclusively to domestic customers and some that are sold exclusively to foreign customers both taxpayer and the i e agree that sec_1_471-7 does not require taxpayer to divide its domestic and export products into separate joint product categories solely by reason of disparate selling prices both taxpayer and the i e agree that sec_1_471-7 requires separate joint product categories by reason of physical differences ie size kind or grade in the products regardless of where sold taxpayer and the i e disagree however on the issue of whether the products sold by taxpayer to domestic customers are physically identical to the products sold by taxpayer to foreign customers our resolution of issue above and issue below obviates the need to resolve this issue issue whether sec_1 a -1t c iii imposes an additional standard for the allocation of production_costs if so whether taxpayer’s allocation method satisfies that standard sec_921 through implement the fsc regime which provides tax incentives for domestic_production of qualifying merchandise for export under these provisions a portion of the foreign_trade_income earned by a fsc is not subject_to taxation sec_925 foreign_trade_income of a fsc consists of the gross_income of the fsc that is attributable to foreign_trading_gross_receipts sec_923 sec_1 923-1t a if the fsc is a commission agent on the sale of export_property by its related_supplier the fsc’s gross_income is the commission paid or payable by the related_supplier to the fsc with respect to transactions that would have generated foreign_trading_gross_receipts had the fsc been the principal on the transaction id see also sec_1 a - 1t f example fsc and its related_supplier may elect to include all expenses related to the export transactions on the books of the fsc and to increase the amount district_director tam-104570-99 of the commission payable to the fsc by that amount the exempt_foreign_trade_income that results from these calculations is treated as foreign-source income that is not effectively connected with the conduct_of_a_trade_or_business in the united_states and therefore not subject_to u s taxation sec_921 sec_923 nor is this category of income subject_to u s tax when repatriated as dividends from the fsc sec_245 sec_925 and the regulations thereunder specify three alternative methods of determining the taxable_income of a fsc a of foreign_trading_gross_receipts of the fsc limited to of cti of the fsc and the related_supplier b of cti of the fsc and the related_supplier or c the sales_price actually charged to the fsc subject_to sec_482 rules see sec_1 a -1t c methods a and b which are referred to as the administrative pricing methods allocate to the fsc a portion of the total_proceeds from export sales the fsc and related_supplier may elect the administrative pricing methods in lieu of using the sales_price actually charged subject_to sec_482 rules only if the fsc or another party under contract with the fsc performs certain economic processes see sec_925 the administrative pricing rules apply both where the fsc takes title to the goods and re-sells them and as in this case where the fsc acts as an agent and receives a commission on the export transaction involving a related_supplier the administrative pricing rules were intended to eliminate the need for difficult case-by-case determinations of arm’s length transfer prices for transactions between a related_supplier and the fsc congress intended that the pricing principles that govern the deter- mination of the taxable_income of a fsc comply with the gatt rules if export_property is sold to a fsc by a related_person or a commission is paid_by a related principal to a fsc with respect to export_property the taxable_income of the fsc and related_person is based upon a transfer price determined under an arm’s length pricing approach or under one of two formulae which are intended to approximate arm’s length pricing staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 emphasis added see also h_r rep no 92d cong 1st sess 1972_1_cb_498 disc s rep no 92d cong 1st sess 1972_1_cb_559 disc under the cti method one starts with the combined income of the related_supplier and the fsc from export transactions in the case of a commission fsc such as taxpayer - fsc the cti of the fsc and the related_supplier consists of the gross_receipts which would have been foreign_trading_gross_receipts had the sale been made directly by the fsc minus the related supplier’s and the fsc’s total costs sec_1 a - district_director tam-104570-99 1t d iii dollar_figure for these purposes costs exclude the commission paid or payable to the fsc but include the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs which relate to the gross_receipts from the transaction id emphasis added see also sec_1 a -1t c i dollar_figure the resulting cti is then split to the fsc and to the related_supplier sec_925 see also sec_1 a -1t f example thus a fsc commission determined under the cti method is a direct function of the cost_of_goods_sold attributable to export sales as determined by the related_supplier if the related supplier’s method_of_accounting inaccurately states the cost_of_goods_sold related to exports the foreign_trade_income of the fsc as well as the amount of income ultimately not subject_to tax will also be misstateddollar_figure the following substantive requirements apply to the method s of accounting used by the u s related_supplier and or the fsc iii rules for determination of gross_receipts and total costs in determining the gross_receipts of the fsc and the total costs of the fsc and related_supplier which relate to such gross_receipts the rules set forth in subdivision iii a through e of this paragraph shall apply a subject_to the provisions of subdivision iii b through e of this paragraph the methods_of_accounting used by the fsc and related_supplier to compute their taxable incomes will be accepted for purposes of determining the amounts of items of income and sec_1 a -1t d iii provides the combined taxable_income of a fsc and the related_supplier from the transaction is the excess of the related supplier’s gross_receipts from the transaction which would have been foreign_trading_gross_receipts had the sale been made by the fsc directly over the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s non-inventoriable costs citation omitted which relate to the gross_receipts from the transaction t he full costing combined taxable_income of the fsc and its related_supplier is the excess of the foreign_trading_gross_receipts of the fsc over the total costs of the fsc and the related_supplier including the related supplier’s cost_of_goods_sold and the fsc’s noninventoriable costs sec_1 a -1t c i emphasis added 12pursuant to sec_923 foreign_trade_income consists of the gross_income of the fsc attributable to foreign_trading_gross_receipts in this case fsc commissions plus total expenses_incurred by the fsc district_director tam-104570-99 expense including depreciation and the taxable_year for which those items are taken into account b a fsc may generally choose any method_of_accounting permissible under sec_446 and the regulations under that section however if a fsc is a member of a controlled_group as defined in sec_927 and sec_1 a -1t h the fsc may not choose a method_of_accounting which when applied to transactions between the fsc and other members of the controlled_group will result in a material distortion of the income of the fsc or of any other member of the controlled_group changes in the method_of_accounting of a fsc are subject_to the requirements of sec_446 and the regulations under that section c cost_of_goods_sold shall be determined in accordance with the provisions of sec_1_61-3 see sec_471 and sec_472 and the regulations thereunder with respect to inventories with respect to property to which an election under sec_631 applies relating to cutting of timber considered as a sale_or_exchange cost_of_goods_sold shall be determined by applying sec_1_631-1 and e relating to fair_market_value as of the beginning of the taxable_year of the standing timber cut during the year considered as its cost d costs other than cost_of_goods_sold which shall be treated as relating to gross_receipts from sales of export_property are the expenses losses and deductions definitely related and therefore allocated and apportioned thereto and a ratable part of any other expenses losses or deductions which are not definitely related to any class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 the deduction for depletion allowed by sec_611 relates to gross_receipts from sales of export_property and shall be taken into account in computing the combined taxable_income of the fsc and its related_supplier sec_1 a -1t c iii emphasis added see also sec_1 a -1t d iv incorporating fsc’s total costs as determined under paragraph -1t c the fsc provisions replicated the alternative buy-sell and commission structures that existed under the predecessor domestic_international_sales_corporation disc rules compare sec_925 and sec_1 a -1t d fsc with sec_994 and sec_1_994-1 disc the reference in sec_1 a -1t c iii b to the fsc’s choice of a method_of_accounting a provision in turn modeled on sec_1_994-1 refers primarily to a buy-sell fsc district_director tam-104570-99 the corresponding rules applicable to commission fscs are contained in sec_1 a -1t d which provides ii the amount of income that may be earned by the fsc in any year is the amount computed in a manner consistent with paragraph c of this section which the fsc would have been permitted to earn under the gross_receipts method the combined taxable_income method or the sec_482 method sec_1 a -1t d ii emphasis added this regulation incorporates by reference and makes applicable to commission fscs the substantive rules in sec_1 a -1t c thus the requirement in sec_1 a -1t c iii b that the method_of_accounting chosen by the fsc is subject_to the clear_reflection_of_income standard of sec_446 and the prohibition against material distortion of the income of the fsc and the related_supplier is equally applicable to commission and to buy-sell fscs as a threshold matter the method_of_accounting used by a fsc and its related_supplier to determine cti must be valid under general income_tax principles see sec_1 a -1t c iii a fsc and its related_supplier may generally use any method_of_accounting that accords with sec_446 and the regulations under that section sec_1 a -1t c iii b a -1t d in addition the cost of goods used to sec_446 provides the general rules for methods_of_accounting sec_446 states subject_to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting- the cash receipts and disbursements methods an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_446 provides the following exception to the above general_rule if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income emphasis added district_director tam-104570-99 calculate cti must accord with sec_1_61-3 see sec_1 a -1t c iii c a - 1t d this is not to say however that a method_of_accounting that otherwise constitutes a valid method_of_accounting for general income_tax purposes may not in some cases be subject_to adjustment by the service pursuant to sec_1 a - 1t c iii a - e both buy-sell and commission fscs which often lack methods_of_accounting with respect to expense or income items used to compute cti are in effect bound by the method_of_accounting utilized by the related_supplier to compute the transfer price or commission payabledollar_figure in the present case the method_of_accounting used by taxpayer to determine cost_of_goods_sold constitutes a method_of_accounting of the fsc within the meaning of sec_1 a -1t c iii b and is therefore subject_to the clear_reflection_of_income standard in sec_446 as well as the prohibition against material distortion of the income of the fsc and the related_supplier id thus the related supplier’s method_of_accounting must clearly reflect the income of both the related_supplier and the fsc from export transactions in other words the related supplier’s method_of_accounting must accurately measure the profit on export transactions by matching the revenue from such transactions against the related costs under some circumstances a method_of_accounting that accurately reflects the income of a taxpayer may nonetheless be inappropriate for calculation of cti in 108_tc_107 for example the taxpayer used the completed-contract method_of_accounting for long-term_contracts and made a valid election to expense period_costs in the years in which the costs were incurred merchandise subject_to these contracts was sold in subsequent years through a disc direct predecessor of fsc the tax_court held that for purposes of determining cti previously-deducted period_costs should be attributed to gross_receipts from exports in the current tax_year summarizing the commissioner’s argument under the applicable disc regulation sec_1_994-1 the court stated r espondent argues that in accord with the congressional intent as reflected in the administrative history the regulations require a taxpayer to account for all costs that relate to export sales including period_costs deducted in prior years respondent further argues that petitioners’ accounting_method and any permissible variations application of the same rules to commission and buy-sell fscs in this context is consistent with the rules for calculation of gross_receipts see sec_1_927_b_-1t e i see also sec_1_993-6 e 100_tc_293 in applying the gross_receipts_test disc may use the same method as its related_supplier for both gross_receipts and qualified_export_receipts district_director tam-104570-99 therefrom do not control in determining the statutory limitations for computing cti we agree with respondent t c pincite the tax_court determined that the method_of_accounting used by the taxpayer in general dynamics inappropriately excluded certain expenses from the cti computation in this case petitioners try to use the completed_contract_method to avoid the matching of costs with income from export sales for purposes of computing cti as required by the regulations under sec_994 and sec_925 as a result petitioners did not subtract all the costs related to their export sales as defined in sec_1_994-1 income_tax regs from the export income that the expenditures generated general dynamics t c pincite the court held that the exclusion of costs from the export-sales cost base distorted the income of the disc t c pincite see also 71_tc_357 under disc regime fair_market_value of logs under sec_631 rather than taxpayer’s basis therein must be used to determine cost of exported wood articles we determined above that taxpayer’s joint cost accounting_method does not clearly reflect income under general income_tax principles because it fails to accurately assign the production_costs to the joint products produced by taxpayer in addition taxpayer’s joint cost accounting_method fails to clearly reflect the export income of taxpayer and taxpayer - fsc and is therefore impermissible under sec_1 a - 1t c iii the production_costs allocated to the various joint products must reflect variations in the grade volume and value of merchandise sold in domestic and export markets however due to the predominance of lower-priced domestic sales of products that fall within certain categorys taxpayer allocates d- and f-acquisition and production_costs based on a relative sales value that is heavily weighted toward domestic as opposed to export sales consequently taxpayer’s joint cost accounting_method shifts the costs of goods sold away from export sales to domestic sales thereby excluding costs attributable to export sales from cti therefore taxpayer’s joint cost accounting_method distorts the income from export sales and the income of the fsc issue whether the accounting_method change consent letter may be retroactively modified or revoked if it is determined that taxpayer‘s method of allocating joint production_costs does not satisfy the requirements of sec_1_471-7 or sec_1 a -1t c iii district_director tam-104570-99 section dollar_figure of revproc_99_1 1999_1_irb_6 provides that a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified if a letter_ruling is revoked or modified the revocation or modification applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification we have determined that the consent letter should be revoked because it erroneously granted taxpayer permission to use a method_of_accounting that does not clearly reflect income therefore we must determine whether the revocation will have retroactive effect or whether the retroactive effect will be limited under sec_7805 sec_7805 provides that the commissioner may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_601_204 of the regulations on procedure and administration provides that written permission to a taxpayer by the national_office consenting to a change in his accounting_method is a ruling see also section dollar_figure of revproc_99_1 sec_601_201 provides in part that except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment see also section dollar_figure of revproc_99_1 the only criterion at issue in this case is whether the taxpayer misstated or omitted a material fact in the accounting_method change request the i e argues that taxpayer misled the national_office by not making clear that categorys are further produced into y different a products and z different b products according to the i e taxpayer’s submissions implied that it only sold different a products and different b products taxpayer’s submissions never explained the extent of the differences in the products that can be produced from a single category the products produced from a single category can vary greatly in physical characteristics and value if taxpayer had disclosed all of the relevant facts the national_office would have known that taxpayer’s proposed method did not assign production_costs to the goods produced with reasonable accuracy and would not have granted a change to the proposed method the i e further believes that taxpayer had district_director tam-104570-99 a duty to disclose to the national_office the impact that its proposed method_of_accounting would have on the amount of profit attributable to export sales and thus the allowable fsc commission taxpayer argues that there was no omission material or otherwise on page of taxpayer’s accounting_method change request narrative taxpayer stated in its production process taxpayer produces the d or f into smaller and smaller segments in a continuous production process taxpayer argues that this statement makes clear that categorys are not final finished products taxpayer further argues that the i e participated in the accounting_method change process and was aware of the fact that categorys were not final finished products we agree with taxpayer taxpayer did not omit or misstate any material facts in its accounting_method change request or in its response to the national office’s request for additional information this technical_advice_memorandum tam revokes the consent letter however under sec_7805 the revocation will have prospective application only and taxpayer may rely on the consent letter in accounting for joint production_costs for taxable years beginning before the issuance date of this tam taxpayer may not rely on the consent letter in accounting for joint production_costs for taxable years beginning after the issuance date of this tam as such for taxable years beginning before the date that this tam is issued an examining agent may not change taxpayer’s joint cost accounting_method to another method_of_accounting for purposes of computing cost_of_goods_sold ending inventory and the cost of export sales an examining agent may nonetheless make adjustments to taxpayer’s federal_income_tax returns for those years that are necessary to ensure adherence to and compliance with the method_of_accounting granted in the consent letter in a date submission taxpayer represented that it intends to file an accounting_method change request relating to the method of determining the cost of joint products for the first possible taxable_year in order to change to an accounting_method that would be acceptable to the service taxpayer may request to change to a joint cost accounting_method that clearly reflects income pursuant to revproc_97_27 1997_1_cb_680 at any time before taxpayer’s federal_income_tax return for the first taxable_year beginning after the date that this tam is issued is under examination as defined in section dollar_figure of rev_proc however if taxpayer files a request to change its joint cost accounting_method for any taxable_year after the first taxable_year beginning after the issuance date of this tam the service may in the interest of sound tax_administration exercise its discretion under section dollar_figure of revproc_97_27 or any successor and provide terms and conditions that differ from the normal terms and conditions eg a different year_of_change even if taxpayer’s returns for prior taxable years are under examination taxpayer may request to change its method_of_accounting pursuant to section of revproc_97_27 ie during a window period or with the district director’s consent although a taxpayer under examination generally may not request district_director tam-104570-99 consent to change an accounting_method that is an issue under consideration the relief granted under sec_7805 precludes an examining agent from making the propriety of taxpayer’s joint cost accounting_method an issue under consideration caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
